Citation Nr: 0106589	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-00 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether clear and unmistakable error (CUE) exists in a 
December 1955 rating decision which denied the veteran's 
claim of entitlement to service connection for hearing loss 
of the right ear.



REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
May 1942 to June 1945.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (the RO) in Denver, 
Colorado which determined that CUE had not been made in a 
December 1955 RO rating decision that denied the veteran's 
claim of entitlement to service connection for hearing loss 
in the right ear.  In September 1999 the veteran filed a 
timely Notice of Disagreement.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § § 20.200, 20.201, 20.302 (2000).  The RO 
subsequently provided the veteran a statement of the case and 
notification of his appellate rights.  In November 1999 the 
veteran perfected his appeal and the issue was properly 
certified to the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 19.28, 19.29(b), 19.30, 20.302 (2000).  


FINDINGS OF FACT

1.  In a rating decision dated in December 1955, the RO 
denied entitlement to service connection for hearing loss of 
the right ear and properly advised the veteran of that 
denial.  The veteran did not appeal that decision.

2.  The unappealed December 1955 decision was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The December 1955 RO decision did not contain CUE.  
38 C.F.R. §§ 3.304, 3.105 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO committed CUE in a December 
1955 RO rating decision which denied his claim of entitlement 
to service connection for hearing loss of his right ear.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority that may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.  

Relevant Law and Regulations

CUE

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.302(2000).  A 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. §§ 5104, 7105 (West 1991); 38 C.F.R. § 20.1103.  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of CUE, as 
provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a) 
(2000).  The law further provides that final RO decisions may 
reversed or amended where evidence establishes that CUE 
existed.  See 38 C.F.R. § 3.105(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, "the Court") has provided that 
"CUE is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error..."  Fugo v. 
Brown, 6 Vet. App. 40, 
43-44 (1993).  The Court went on to state that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.  Id.

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  See also Russell v. Principi, 3 Vet. App. 310 
(1992).  Subsequently developed evidence is not applicable.  
See Porter v. Brown, 5 Vet. App. 233, 235-236 (1993).

Broad-brush allegations of failure to follow the regulations 
or failure to give due process or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. 
at 44; see also Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994).  In other words, the claimant cannot simply request 
that the Board re-weigh or reevaluate the evidence.  Crippen 
v. Brown, 9 Vet. App. 412, 421 (1996) and cases cited 
therein.  

In determining whether the December 1955 rating decision 
contains CUE, only the law extant in December 1955 can be 
considered.  See Porter v. Brown, 5 Vet. App. 233, 236 
(1993).  

Service connection - in general

The law and regulations generally pertaining to service 
connection, although renumbered, were essentially the same in 
1955 as presently.  Basic entitlement to disability 
compensation may be established for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  See 
38 U.S.C. § 1110 [formerly 38 U.S.C.A. § 351].  

Pertinent law and regulations extant in December 1955

Determinations as to service connection should be based on 
review of the entire evidence of record in the individual 
case, with due consideration extended to the defined and 
consistently applied policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts shown in each case.  38 C.F.R. § 3.63 (1955).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service connection, 
such doubt will be resolved in favor of the veteran.  Id.  

In determinations involving the question of service 
connection due, consideration shall be given to the places, 
types, and circumstances of service as shown by the service 
record, the official history of each organization in which 
the veteran served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.77(b) (1955).  

Factual Background

The veteran served in the United States Army from May 1942 to 
June 1945, during which time his military occupational 
specialty was that of wire sergeant.  

At the time of the veteran's induction examination in May 
1942, his hearing in his right ear was noted as being 20/20.  
There was no indication of right ear hearing problems in the 
service medical records until the veteran's separation 
physical examination.  

In June 1945 the veteran underwent a physical examination 
prior to discharge.  At that time, deafness of the left ear 
was noted; complete left ear deafness was reportedly first 
noticed in December 1944 in Italy.  Hearing in the left ear 
was reported as 1/15.  The veteran's hearing in his right ear 
was noted as being 15/15.  It was further noted that an 
audiogram was requested and that the audiogram report 
indicated a 49.6 percent hearing loss in the left ear and a 
12 percent hearing loss in the right ear.  In item # 11 of 
the discharge physical examination report, "list all 
significant, diseases, wounds and injuries", left ear 
deafness was listed; right ear hearing loss was not 
mentioned. 

There is no medical evidence that the veteran complained of 
or was treated for hearing loss of his right ear from June 
1945 to August 1955.  

In August 1955 the veteran filed a claim of entitlement to 
service connection for bilateral hearing loss.  A VA 
examination was conducted in November 1955.  The veteran 
reported to the examiner that he could not hear out of his 
left ear and that he could not hear well out of his right 
ear.  According to the veteran, he initially noticed 
difficulty hearing in 1943 while in the United States Army, 
during which time he was exposed to a lot of gun fire.  

A physical examination of the veteran revealed clear canals 
and no significant abnormality of the tympanic membrane.  It 
was noted that the veteran could hear a whisper at 10 feet 
with his right ear and could not hear a whisper with his left 
ear.  Lower tone limit was 20 feet on the right and 1 foot on 
the left.  The veteran was diagnosed with defective hearing 
of the left ear; the right ear was not mentioned in the 
diagnosis section of the examination report.  

In December 1955 the RO issued a rating decision in which it 
granted service connection for defective hearing of the left 
ear and denied service connection for defective hearing of 
the right ear.  The RO decision stated that there was no 
evidence of hearing loss of the right ear 'until 
approximately 10 years subsequent to service".  The veteran 
was notified of the RO's decision and his appellate rights.  
He did not appeal.  

Analysis

Initial matter

The Veterans Claims Assistance Act of 2000 [the VCAA], which 
was enacted during the pendency of this appeal, provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  The Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A]. 

In this case, the veteran does not contend that additional 
evidence exists, and the Board has not identified any such 
evidence.  Indeed, the nature of a CUE claim would preclude 
consideration of additional evidence under most, if not all, 
circumstances, since only evidence of record at the time of 
the challenged decision may be considered.  In determining 
whether CUE existed in the unappealed 1955 RO rating 
decision, a review of the law and evidence which was before 
the rating board "at that time" must be undertaken.  See 38 
C.F.R. § 3.104(a) (2000). "A determination that there was 
'clear and unmistakable error' must be based on the record 
that existed at the time of the prior...decision."  Russell, 
3 Vet. App. at 314. 
See also Porter, supra.
 
Moreover, the veteran and his representative have been 
accorded ample opportunity to present argument in support of 
his claim of CUE.  See the February 2000 memorandum of the 
veteran's representative. 

Accordingly, having taken the provisions of the VCAA into 
consideration, the Board concludes that it may proceed to a 
determination of the merits of this case with the necessity 
of a remand for further evidentiary or procedural 
development.

Discussion

The Board initially notes the veteran's contentions, via his 
accredited representative, in particular in a November 1999 
VA Form 9 and a January 2000 VA Form 646.   

The veteran contends, in essence, that the December 1955 
rating decision of the RO contained CUE inasmuch as it stated 
that hearing loss was not identified until approximately ten 
years after service, whereas the veteran's 1945 separation 
physical examination indicated an audiometric finding of 12 
percent hearing loss of the right ear.  

The Board observes that the veteran's June 1945 separation 
physical examination indeed contained the finding of 12 
percent hearing loss in the right ear.  However, the same 
report indicated that the veteran's right ear hearing was 
15/15.  Moreover, right ear hearing loss was not listed in 
item # 11 of the discharge physical examination report, 
"list all significant, diseases, wounds and injuries", 
although left ear deafness was listed.  

According to the veteran, the RO should have given greater 
consideration to the results of the audiometric test than to 
those of the June 1945 conversational voice test, which were 
apparently normal.  The veteran argues that in light of the 
conflicting evidence as to his hearing loss in the right ear, 
reasonable doubt should have been resolved in his favor.  

The Board observes that a claim of CUE requires that the 
veteran allege  an error about which reasonable minds could 
not differ and but for which the outcome would have been 
manifestly different.  See Fugo v. Brown, 6 Vet. App. 40, 43-
44 (1993).  The veteran's contention that reasonable doubt 
should have been applied in the December 1955 rating decision 
in light of conflicting evidence as to the existence of 
hearing loss in June 1945 does not amount to a contention of 
CUE.  Rather, the veteran is in essence contending that the 
evidence then of record should have been weighed differently.  
As discussed in detail above, a challenge as to how evidence 
was weighed does not amount to a valid claim of CUE.  See, 
e.g., Crippen, supra.

The audiometric test report at discharge indicated a 12 
percent hearing loss in the veteran's right ear.  The Board 
recognizes that the RO did not specifically cite to the 
audiometric test results in its December 1955 rating 
decision.  Although the RO did not cite to all of the medical 
evidence of record at the time of the December 1955 rating 
decision, it is presumed that all relevant evidence was 
considered.  See Baldwin v. West, 13 Vet. App. 1, 5-6 (1999).  

The Board wishes to make it clear that the June 1945 
audiometric test results were not the only relevant evidence 
of record at the time the decision was rendered.  There were 
also test results at discharge, and the implied conclusion of 
the examining physician, that indicated that the veteran had 
no hearing loss in his right ear.  More specifically, there 
were test results which indicated the veteran's hearing in 
his right ear was 15/15, and the conclusion in item #11 that 
left ear hearing loss (only) existed.  In addition, there was 
no evidence concerning right ear hearing loss for a decade 
after the veteran left military service. 

Inasmuch as it is presumed that all of the evidence of record 
at the time of the December 1955 decision, including the 
audiometric test results at the time of discharge, was 
considered, the veteran's arguments constitute a mere 
disagreement with how that evidence was weighed.  As 
discussed above, a mere disagreement on the part of the 
veteran as to how the RO weighed or evaluated evidence in the 
1955 rating decision does not amount to a contention of CUE.  

In short, the Board rejects the veteran's contentions, which 
are distilled in his representative's November 1999 statement 
that "[a]ny reasonable person reviewing the military 
discharge physical examination must conclude that there was a 
hearing loss in the right ear based on the objective test 
results".  The representative's statement is based on 
selective reference to that part of the June 1945 discharge 
examination which tends to support the veteran's claim for 
service connection for hearing loss.  The contention flies in 
the face of VA regulations, referred to above, which in 1955, 
as now, call for rating boards to consider all of the 
evidence of record.  

As the Board has made clear above, there is other evidence 
contained in the June 1945 separation examination report, 
namely the 15/15 voice recognition test and item # 11, which 
support the opposite conclusion, i.e. that no right ear 
hearing loss existed at that time.  The RO's December 1955 
conclusion that right ear hearing loss was not demonstrated 
until approximately 10 years after service is in fact 
supported by evidence in the veteran's separation physical 
examination, as well as the pertinently negative immediate 
post-service medical records.  The veteran's attempt to 
ascribe CUE to the December 1955 RO rating decision because 
the RO relied on certain evidence as opposed to other 
evidence amounts to an argument that the RO did not weigh the 
evidence correctly.  The veteran's contentions accordingly 
fail in light of the Court's oft-stated precedent that simple 
disagreement as to how the facts were weighed or evaluated 
does not amount to CUE.  See Russell, supra.

In conclusion, for the reasons and bases discussed above, the 
Board concludes that no CUE exists in the December 1955 RO 
rating decision.  The appeal is therefore denied.   


ORDER

No CUE exists in the RO rating decision in December 1955 
which denied service connection for hearing loss in the right 
ear.  



		
	Barry F. Bohan
	Member
Board of Veterans' Appeals



 

